Orders, Supreme Court, New York County (Charles E. Ramos, J.), all seven of which were entered November 14, 2008, which, to the extent appealed from, denied defendants’ motions for a stay of proceedings, unanimously affirmed, with costs.
The motion court properly declined to grant a stay of proceedings pending resolution of a related action in federal court (see CPLR 2201; 952 Assoc., LLC v Palmer, 52 AD3d 236, 236-237 *484[2008]; Mt. McKinley Ins. Co. v Corning Inc., 33 AD3d 51, 58-59 [2006]). Defendants are former executives and/or directors of plaintiff American International Group, Inc. (AIG), the defendant in the federal action; they are current and/or former directors and/or voting shareholders of the plaintiff in the federal action, Starr International Co., Inc. (SICO). In the federal action, AIG asserted counterclaims against SICO arising out of SICO’s alleged obligations to AIG in connection with certain stock. AIG’s allegations herein arise out of defendants’ alleged independent fiduciary duties to AIG by virtue of their express pledges to preserve the value of said stock. A finding as to SICO’s duty to AIG would not affect defendants’ potential liability as independent fiduciaries of AIG and would not dispose of or significantly limit the issues involved in this action or pose a risk of inconsistent rulings (see Belopolsky v Renew Data Corp., 41 AD3d 322 [2007]; Asher v Abbott Labs., 307 AD2d 211 [2003]).
We have considered defendants’ remaining arguments and find them unavailing. Concur — Andrias, J.P., Saxe, Acosta and Renwick, JJ. [See 2008 NY Slip Op 33102(U).]